Title: To George Washington from John Pierce, 6 April 1781
From: Pierce, John
To: Washington, George


                        
                            Sir
                            Phila. Apl 6. 1781.
                        
                        I have taken the Liberty agreeable to your Excellencys permission, to lay before Congress your Letter of the
                            24th Ulto & expect their determination on the subject to day or tomorrow.
                        Warrants on the seven Northern States are Issued in my favor for 879.342 dols new Emission and for about
                            three Millions & an half in the old Money on the Eastern States, for the payment of the Army—a grant as generous
                            as I wish provided it could be complyed with. the Warrants are forwarded except the one in old
                            money on Massachusetts—I have at Hartford near 120.000 dols old Money which waits your Excellency’s directions to Mr
                            Wetmore whether to be sent for or not.
                        The business, & the perplexities we are involved in for want of money has hitherto prevented
                            Congress from permitting my return, I hope however if any money can be obtained to be in Camp before its arrival. I have
                            the Honor to be, with sentiments of the highest respect, your Excels Most Obt Servt
                        
                            Jno. Pierce P.M.G.
                        
                    